This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GERALDINE PEREA,

 3          Petitioner-Appellant,

 4 v.                                                                                    No. 34,348

 5 ROMAN A. PAULINO,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Deborah D. Walker, District Judge

 9   Enlace Comunitario
10   Antoinette Sedillo-Lopez
11   Delilah Tenorio
12   Linda K. Wilson
13   Albuquerque, NM

14 for Appellant

15 Roman A. Paulino
16 Gastonia, NC

17 Pro se Appellee

18                                  MEMORANDUM OPINION

19 BOHNHOFF, Judge.
 1   {1}   The opinion filed in this case on June 30, 2015, is withdrawn and this opinion

 2 is substituted in its place. This is a child custody dispute that crosses state lines.

 3 Petitioner Geraldine Perea (Mother) filed her petition with a New Mexico court

 4 seeking custody of her two young sons. Respondent Roman Paulino (Father) filed his

 5 petition with a North Carolina court two weeks later, seeking an award of custody in

 6 his favor. Following an evidentiary hearing that the two courts conducted jointly, both

 7 courts determined that the North Carolina court had jurisdiction over the custody

 8 issue, and the New Mexico court entered a final order concluding that it lacked

 9 jurisdiction. Mother appeals, arguing generally that because she alleged that Father

10 had physically abused her, the New Mexico court should have exercised at least

11 temporary emergency jurisdiction. We disagree and affirm.

12 The Uniform Child-Custody Jurisdiction and Enforcement Act

13   {2}   New Mexico has adopted the Uniform Child-Custody Jurisdiction and

14 Enforcement Act (UCCJEA), NMSA 1978, §§ 40-10A-101 to -403 (2001). The

15 UCCJEA establishes rules by which state courts can resolve competing claims by

16 parents, and other persons acting as parents, for custody of children when the

17 parents/other persons assert their claims in different states. The seminal provision of

18 New Mexico’s codification of the UCCJEA is Section 40-10A-201(a) that states:

19         Except as otherwise provided in Section 204, a court of this state has
20         jurisdiction to make an initial child-custody determination only if . . .

                                              2
 1          this state is the home state of the child on the date of the commencement
 2          of the proceeding, or was the home state of the child within six months
 3          before the commencement of the proceeding and the child is absent from
 4          this state but a parent or person acting as a parent continues to live in this
 5          state[.]

 6 Section 40-10A-201(a)(1) (emphasis added). Thus, the key initial determinant of

 7 jurisdiction is ordinarily1 the child’s home state as of the date of the commencement

 8 of the child custody proceeding or during the six months previous to that date.

 9   {3}    Two provisions of the UCCJEA authorize the court of a state with initial

10 custody jurisdiction to transfer jurisdiction to another state’s court. First, pursuant to

11 Section 40-10A-207(a), a court “which has jurisdiction under the [UCCJEA] . . . may

12 decline to exercise its jurisdiction at any time if it determines that it is an inconvenient

13 forum under the circumstances and that a court of another state is a more appropriate

14 forum.” Section 40-10A-207(b) identifies eight non-exclusive factors that the court

15 shall consider in making an inconvenient forum decision, including “whether domestic

16 violence has occurred and is likely to continue in the future and which state could best

17 protect the parties and the child[.]” Second, Section 40-10A-208(a) provides that a

18 court of the state with initial custody jurisdiction generally shall decline to exercise




           1
18           The remaining provisions of Section 40-10A-201(a) address other circumstances under
19 which a state’s courts can obtain initial custody jurisdiction (none of which are material to resolution
20 of the case at bar). However, Section 40-10A-201(a)(1) controls if its predicates are met.
                                                       3
 1 such jurisdiction where “a person seeking to invoke its jurisdiction has engaged in

 2 unjustifiable conduct[.]”

 3   {4}   Section 40-10A-204(a) authorizes a court that does not have initial custody

 4 jurisdiction to exercise “temporary emergency jurisdiction.”

 5         A court of this state has temporary emergency jurisdiction if the child is
 6         present in this state and the child has been abandoned or it is necessary
 7         in an emergency to protect the child because the child, or a sibling or
 8         parent of the child, is subjected to or threatened with mistreatment or
 9         abuse.

10 Id. Thus, the fundamental (and logical) precondition for the exercise of temporary

11 emergency jurisdiction is the presence of the child in the state in which the court is

12 located.

13   {5}   Section 40-10A-206 addresses what should happen if child custody petitions

14 are filed concurrently in two different states. Section 40-10A-206(a) prohibits a court

15 from exercising initial custody jurisdiction if, at the time the petition is filed with that

16 court, “a proceeding concerning the custody of the child has been commenced in a

17 court of another state having jurisdiction substantially in conformity with the

18 [UCCJEA.]” Id. While at first blush this provision would suggest that the first-filed

19 case has jurisdiction, that is the case only if it has jurisdiction under the UCCJEA. In

20 other words, both courts must, as a threshold matter, ascertain whether they have

21 jurisdiction under the UCCJEA. Further, Section 40-10A-206(b) provides as follows:



                                                4
 1         Except as otherwise provided in Section 204 [temporary emergency
 2         jurisdiction], a court of this state, before hearing a child-custody
 3         proceeding, shall examine the court documents and other information
 4         supplied by the parties pursuant to Section 209 [concerning other
 5         custody proceedings in which the parties are involved, or of which they
 6         are aware]. If the court determines that a child-custody proceeding has
 7         been commenced in a court in another state having jurisdiction
 8         substantially in accordance with the [UCCJEA], the court of this state
 9         shall stay its proceeding and communicate with the court of the other
10         state. If the court of the state having jurisdiction substantially in
11         accordance with the [UCCJEA] does not determine that the court of this
12         state is a more appropriate forum, the court of this state shall dismiss the
13         proceeding.

14 This provision effectively encourages both courts to act jointly to determine which

15 one has initial custody jurisdiction.

16 BACKGROUND

17   {6}   Mother filed her custody petition in New Mexico on July 7, 2014. Father filed

18 his complaint for child custody and child support in North Carolina on July 18, 2014.

19 Both states have adopted the UCCJEA. See N.C. Gen. Stat. Ann. § 50A-101 to -349

20 (West. 1999, as amended through 2007). On August 15, 2014, consistent with Section

21 40-10A-206(b), the two courts held a joint hearing via a video-conference link to

22 determine whether New Mexico or North Carolina had jurisdiction under the

23 UCCJEA to hear the dispute. Both Mother (present in New Mexico) and Father

24 (present in North Carolina) testified, about their physical presence and their children’s

25 physical presence over time in the two states and also, at least to some extent,



                                                5
 1 Mother’s allegations that Father had physically abused her in the past. In a

 2 jurisdictional order entered on December 5, 2014, by the New Mexico court, and

 3 entered nunc pro tunc by the North Carolina court as of August 15, 2014, the two

 4 courts agreed and determined that North Carolina had initial custody jurisdiction

 5 under the UCCJEA.

 6   {7}   In the December 5, 2014 jurisdictional order, the New Mexico court made the

 7 following findings:

 8         1.    That the Father is a citizen and resident of Gaston County, North
 9         Carolina, and has been for more than six (6) months immediately
10         preceding the commencement of this action.

11         2.      That the Mother is a citizen and resident of New Mexico. Mother
12         last resided in Gaston County, North Carolina on or about June 26, 2014,
13         prior to moving back to New Mexico.

14         3.    That . . . Father and Mother were never married, however, are the
15         natural biological parents of two (2) children, to wit: [JP] . . . and [EP.]

16         4.    The minor child, [JP], was born in New Mexico. The minor child,
17         [EP], was born in North Carolina.

18         5.    The children have extended family in both New Mexico and North
19         Carolina.

20         6.    The parties resided in New Mexico with [JP] until December 11,
21         2011. That on or about December 11, 2011, the parties moved to North
22         Carolina.

23         7.    The parties resided in North Carolina at 5132 Hoover Drive,
24         Charlotte, North Carolina until December 23, 2013.



                                                6
 1   8.     The parties moved to 3126 Fraley Church Road, Gastonia, North
 2   Carolina on December 23, 2013. Father and the children have resided at
 3   this address, except for temporary visits by the children to New Mexico,
 4   until the present.

 5   9.     After the parties moved to North Carolina, Mother and the
 6   children would return to New Mexico to visit with her family
 7   approximately two times per year.

 8   10. The minor children’s doctors are in North Carolina. [JP] and/or
 9   [EP] were seen at the doctor for medical and dental concerns routinely
10   from February 7, 2012 until the present. There were at least 21 visits of
11   record during that time. The children have not seen any medical
12   providers in New Mexico since moving to North Carolina.

13   11. The parties have maintained a constant home with furnishings,
14   furniture, toys for the children, and supplies in North Carolina since
15   December 11, 2011.

16   12. Mother left North Carolina with the children on February 1, 2014.
17   It was Father’s belief that Mother would return to North Carolina with
18   the children in March, 2014. Father purchased return airline tickets for
19   the children and Mother to return to North Carolina on March 24, 2014.
20   Mother did not return to North Carolina with the children in March.
21   Mother indicated to the Court that she intended to remain in New
22   Mexico permanently with the children.

23   13. Mother did not purchase furniture or furnishings for the children
24   while in New Mexico until her return on February 1, 2014. For any of
25   the prior return visits, Mother did not bring anything for the children
26   other than clothing.

27   14. Father went to New Mexico on May 17, 2014, and the parties and
28   the children returned to North Carolina on June 2, 2014.

29   15. On June 26, 2014, Mother returned to New Mexico without the
30   children, who remained with Father in North Carolina. Father purchased
31   a return ticket for Mother to return to North Carolina on July 7, 2014.

                                        7
 1         Mother did not return to North Carolina and has remained in New
 2         Mexico without the children.

 3               ....

 4         22.   North Carolina is the home state of the minor children.

 5 Mother does not challenge any of these findings, and as a result we accept them for

 6 purposes of the appeal. See Seipert v. Johnson, 2003-NMCA-119, ¶ 26, 134 N.M. 394,

 7 77 P.3d 298 (“An unchallenged finding of the trial court is binding on appeal.”).

 8 These findings make clear that the children had resided primarily in North Carolina

 9 between December 2011 and mid-2014, their home state was North Carolina, and they

10 were present in North Carolina on July 7, 2014, when Mother filed her custody

11 petition in New Mexico.

12   {8}   This appeal followed. We now decide the issues raised in Mother’s March 21,

13 2016 brief in chief: (1) whether the New Mexico court erred when it failed to sua

14 sponte apply the temporary emergency jurisdiction exception to its home state

15 jurisdictional analysis after hearing testimony from Mother regarding her allegations

16 of domestic violence, (2) whether the New Mexico court erred when it failed to

17 conduct a full evidentiary hearing regarding Mother’s domestic violence allegations,

18 and (3) whether public policy requires the consideration of domestic violence

19 evidence in all child-custody jurisdiction proceedings.




                                             8
 1   {9}    Contrary to Rule 12-213(A)(3) NMRA (2010, recompiled and amended as Rule

 2 12-318 NMRA, effective Dec. 31, 2016). Mother has not provided any citations to the

 3 record proper or transcript of proceedings in her brief to support her statements about

 4 what transpired during the proceedings below and what evidence was presented at the

 5 August 15, 2014 hearing. Where a party fails to cite any portion of the record to

 6 support his or her contentions, this Court need not consider the party’s argument.

 7 Santa Fe Expl. Co. v. N. M. Oil Conservation Comm’n, 1992-NMSC-044, ¶ 11, 114

 8 N.M. 103, 835 P.2d 819. Notwithstanding this failure, we have carefully reviewed the

 9 record proper and the recording of the August 15, 2014 hearing, and we resolve

10 Mother’s appeal on its merits.

11 ANALYSIS

12 I.       Standard of Review

13   {10}   “Whether the district court is possessed of jurisdiction over the subject matter

14 of a case is a question of law that we review de novo.” Ottino v. Ottino, 2001-NMCA-

15 012, ¶ 6, 130 N.M. 168, 21 P.3d 37. “Statutory interpretation is an issue of law, which

16 we review de novo.” N.M. Indus. Energy Consumers v. N.M Pub. Regulation Comm’n,

17 2007-NMSC-053, ¶ 19, 142 N.M. 533, 168 P.3d 105.

18 II.      The Children’s Home State Was North Carolina as of, and During the Six
19          Months Preceding July 7, 2014, the Date Mother Filed Her Petition;
20          Therefore, the North Carolina Court Had Initial Custody Jurisdiction



                                                9
 1   {11}   Section 40-10A-201(a)(1) unambiguously vests jurisdiction to decide custody

 2 questions in the court of the state that is the child’s home state on the date on which

 3 the custody proceeding is commenced, or within six months of that date. Section 40-

 4 10A-102(7) defines “home state” as “the state in which a child lived with a parent or

 5 a person acting as a parent for at least six consecutive months immediately before the

 6 commencement of a child-custody proceeding.” The New Mexico and North Carolina

 7 courts jointly found not only that North Carolina was the home state of Mother’s two

 8 sons, but also specific facts that support that general determination. Mother does not

 9 challenge those findings, and therefore they are conclusive on appeal. See Seipert,

10 2003-NMCA-119, ¶ 26.

11 III.     Mother’s Children Were Not Present in New Mexico on and After
12          July 7, 2014; Therefore, the New Mexico Court Lacked Temporary
13          Emergency Jurisdiction Under the UCCJEA

14   {12}   Section 40-10A-204(a), quoted above, is properly construed to require: (1) the

15 child’s presence in the forum state, and (2) either (a) the child has been abandoned,

16 or (b) the child, or a sibling or parent of the child, is being or at risk of being abused.

17 Indeed, there is no logical rationale for a court to exercise emergency

18 jurisdiction—regardless of the presence of other justifying circumstances—unless the

19 child is in the forum state. Mother cites to In re Marriage of Fernandez-Abin, 120 Cal.
20 Rptr. 3d 227 (Ct. App. 2011), and Saavedra v. Schmidt, 96 S.W.3d 533 (Tex. App.



                                               10
 1 2002), but neither case is to the contrary. Under their respective state’s UCCJEA, both

 2 courts condition temporary emergency jurisdiction on the child’s presence in the state.

 3 See Fernandez-Abin, 120 Cal. Rptr. at 247; Saavedra, 96 S.W.3d at 544.

 4   {13}   We cannot logically construe Section 40-10A-204(a) to read that a New Mexico

 5 court may exercise temporary emergency jurisdiction if the child has been abandoned

 6 or if it is necessary in an emergency to protect the child (or a sibling or parent)

 7 regardless of whether the child is present in New Mexico. Mother’s reading of the

 8 statute would allow a parent to go to any state that has adopted the UCCJEA and ask

 9 that state to exercise temporary emergency jurisdiction, even if the child is not present

10 in that state. We will not give Section 40-10A-204(a) such an implausible

11 construction.

12   {14}   It is undisputed that Mother’s children were present in North Carolina on July

13 7, 2014, the day she filed her custody petition, and thereafter. The children were last

14 in New Mexico on June 2, 2014. Therefore, the New Mexico court did not possess

15 temporary emergency jurisdiction and lacked authority to act pursuant to Section 40-

16 10A-204(a).

17 IV.      Mother’s Argument That the New Mexico Court Erred in Failing to Sua
18          Sponte Consider Exercising Temporary Emergency Jurisdiction Is Not
19          Persuasive and in Any Event Is Moot




                                              11
 1   {15}   During the New Mexico court proceedings, Mother failed to assert and urge the

 2 New Mexico court to exercise temporary emergency jurisdiction under Section 40-

 3 10A-204. She argues, however, that the New Mexico court should have noted the

 4 provision on its own and exercised temporary emergency jurisdiction, given that she

 5 was alleging that Father had abused her. Mother bases her argument on the language

 6 of Section 40-10A-201(a)(1), which again states in part, “Except as otherwise

 7 provided in Section 204, a court of this state has jurisdiction to make an initial

 8 child-custody determination only if . . . this state is the home state of the child on the

 9 date of the commencement of the proceeding, or was the home state of the child

10 within six months before the commencement of the proceeding and the child is absent

11 from this state but a parent or person acting as a parent continues to live in this

12 state[.]” Id. Mother contends that “[S]ection 201’s beginning language is an

13 instruction to any court presented with a jurisdictional issue in a custody case to

14 always begin with a determination of whether a court’s exercise of temporary

15 jurisdiction is proper under the circumstances.”

16   {16}   Mother’s argument is strained. One cannot infer legislative special direction to

17 sua sponte consider Section 40-10A-204’s temporary emergency jurisdiction

18 exception from the mere fact that the exception is noted in Section 40-10A-201(a)(1).

19 More fundamentally, it is moot. Even assuming Mother herself had urged the New



                                               12
 1 Mexico court that it should exercise temporary emergency jurisdiction under Section

 2 40-10A-204(a), or alternatively the court had raised the question itself, because

 3 Mother’s children were not present in New Mexico at any time on or after the July 7,

 4 2014, when Mother filed her petition, temporary emergency jurisdiction was lacking

 5 in any event. We do not disagree with Mother that multiple provisions of the

 6 UCCJEA, including Section 40-10A-204, provide protection for victims of domestic

 7 violence. However, the basic statutory requirement remains that the children that are

 8 the subject of the custody proceeding have to be present in the state seeking to

 9 exercise temporary emergency jurisdiction.

10 V.       The New Mexico Court Was Not Required to Conduct a Full Evidentiary
11          Hearing on Mother’s Allegations of Abuse

12   {17}   Mother also argues that as soon as the New Mexico court “was alerted to the

13 allegations of abuse[,] . . . [it] had a duty to conduct a full evidentiary hearing

14 regarding the issue of abuse . . . to first consider whether temporary emergency

15 jurisdiction [was] proper[.]” As previously noted, there is no evidence in the record

16 that Mother asked the New Mexico court to consider exercising temporary emergency

17 jurisdiction under the UCCJEA, so Mother effectively is arguing that after raising the

18 issue sua sponte, the New Mexico court should have conducted a “full” evidentiary

19 hearing to determine whether abuse had occurred before or at least at the same time

20 as the court was determining whether it possessed temporary emergency jurisdiction.

                                             13
 1 Mother is putting the cart before the horse. Before the New Mexico court took any

 2 action to address—on an emergency basis—Father’s alleged physical abuse of

 3 Mother, the court had to establish that Mother was able to satisfy the prerequisite that

 4 the children were present in the state. At the August 15, 2014 hearing, the court

 5 therefore properly focused on the predicate requirements for such jurisdiction,

 6 including the threshold requirements that New Mexico had to be the children’s home

 7 state or alternatively, the children had to be present in New Mexico. Once it was clear

 8 that these preconditions were not met, the New Mexico court not only properly

 9 declined, but was required to decline, to exercise jurisdiction, including temporary

10 emergency jurisdiction.

11 VI.      Public Policy

12   {18}   Mother also argues that public policy calls for the consideration of domestic

13 violence evidence in all child-custody jurisdiction proceedings. Under the

14 circumstances of this case, the New Mexico court had neither initial custody

15 jurisdiction nor temporary emergency jurisdiction. Once that jurisdiction

16 determination had been reached—based on the findings that the children’s home state

17 was North Carolina and they were not present in New Mexico—the New Mexico

18 court did not have further authority to act, whether on the basis of public policy

19 concerns or otherwise.



                                              14
 1   {19}   We emphasize, however, that the issue is not whether concerns about domestic

 2 violence are to be considered and addressed, but rather how they are to be addressed,

 3 and in particular in what forum. The UCCJEA’s temporary emergency jurisdiction

 4 (Section 40-10A-204), inconvenient forum (Section 40-10A-207), and unjustifiable

 5 conduct (Section 40-10A-208) sections all contemplate addressing domestic violence

 6 allegations. However, the UCCJEA necessarily must address those and other concerns

 7 only within a structure that balances and accommodates sister states’ sometimes

 8 competing jurisdictional interests. The UCCJEA resolves those interests by providing

 9 that the concerns may be addressed only by the state court that has initial jurisdiction,

10 which in this case was the North Carolina court. Mother could have sought to have

11 evidence of her domestic violence allegations considered by the children’s home state

12 of North Carolina when that state adjudicated the child custody proceeding. Indeed,

13 conclusion of law, paragraph five in the December 5, 2014 jurisdictional order invited

14 her to do this: “Now that North Carolina has been determined to be the home state of

15 the minor children, . . . Mother, may file motions pursuant to [N.C. Gen. Stat. Ann.

16 Section 50A-207 and/or Section 50A-208], in order for North Carolina to determine

17 whether North Carolina is an inconvenient forum and/or whether North Carolina

18 should decline jurisdiction by reason of conduct.” We reject Mother’s argument to the




                                              15
 1 extent that she is suggesting that public policy considerations about domestic violence

 2 should override statutory requirements for the exercise of jurisdiction.

 3 CONCLUSION

 4   {20}   The New Mexico court did not have initial custody jurisdiction or temporary

 5 emergency jurisdiction under the UCCJEA to consider Mother’s custody petition. The

 6 court did not err when it did not consider sua sponte whether to exercise temporary

 7 emergency jurisdiction over Mother’s petition. The court did not err when it did not

 8 conduct a full evidentiary hearing regarding Mother’s domestic violence allegations.

 9 Public policy does not require New Mexico courts to consider domestic violence

10 evidence in all child-custody jurisdiction proceedings. We affirm the New Mexico

11 court’s dismissal of Mother’s petition for lack of jurisdiction.

12   {21}   IT IS SO ORDERED.



13                                         ______________________________
14                                         HENRY M. BOHNHOFF, Judge



15 WE CONCUR:



16 ___________________________________
17 M. MONICA ZAMORA, Judge



                                             16
1 ___________________________________
2 JULIE J. VARGAS, Judge




                                  17